Citation Nr: 9908779	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-18 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

Entitlement to service connection for disabilities of the 
feet, ankles, hips and shoulders.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran has active duty from February 1991 to September 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This case was previously before 
the Board and was remanded in February 1998.


FINDING OF FACT

The record includes medical diagnoses of current disabilities 
of the feet, ankles, hips and shoulders, lay evidence of 
incurrence during service, and medical evidence suggesting a 
link between current disabilities of the feet, ankles, hips 
and shoulders and the veteran's period of active military 
service. 


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
disabilities of the feet, ankles, hips and shoulders are 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that the Board remanded this case 
in February 1998 for examination of the veteran to clarify 
the medical record.  An examination was scheduled for May 
1998, but the veteran failed to report.  However, a letter 
was received from the veteran in June 1998 setting out the 
reasons for his failure to report and requesting to be 
rescheduled.  Finding good cause for the failure to report, 
another VA examination was scheduled for July 28, 1998, and 
the record shows that notice was furnished to the veteran at 
his last known address of record.  However, the veteran 
failed to report for the July 28, 1998, examination.  

The Board further notes that the RO issued a supplemental 
statement of the case in September 1998 which cited the 
veteran's failure to report for the examination as the reason 
for denying his claims.  See  38 C.F.R. § 3.655 (1998).  
However, the RO has been treating the veteran's claims as 
original claims, and under the provisions of 38 C.F.R. 
§ 3.655(b), when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  Nevertheless, in view of the following 
decision, the Board finds that the veteran has not been 
adversely affected by the RO's incorrect application of 38 
C.F.R. § 3.655.
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as arthritis, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, the initial question in this case is whether the 
veteran has presented well-grounded claims for service 
connection.  In this regard, a claimant must submit evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded; that is, the 
claim must be plausible and capable of substantiation.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
and/or lay statements because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.   Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that in order for a service connection claim to be 
well-grounded, there must be competent evidence: i) of 
current disability (a medical diagnosis); ii) of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and; iii) of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Moreover, the truthfulness of evidence is presumed in 
determining whether a claim is well-grounded.  King v. Brown, 
5 Vet.App. 19, 21 (1993).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

First, for purposes of determining the well-groundedness of 
the veteran's claims, the Board accepts the reports of VA 
examinations in March and April 1996 as showing medical 
diagnoses of current disabilities of the feet, ankles, hips 
and shoulders which were described in those reports as 
arthralgias.  The Caluza requirement of a medical diagnosis 
of current disability has therefore been met.  

Secondly, the veteran's assertions alone are sufficient to 
show incurrence for well-grounded purposes, and in this 
particular case the veteran's service medical records clearly 
show do document complaints and treatment for problems with 
the ankles and feet.  At any rate, the veteran's statements 
regarding inservice incurrence of the disorders in question 
are competent for well-grounded purposes.  Caluza. 

With regard to the third requirement of a well-grounded claim 
(medical evidence of a link to service), it appears at first 
glance that there is no such evidence.  In this regard, the 
Board finds no medical evidence of a continuity of 
symptomatology from service to show such a link.  It does not 
appear that there is any medical evidence from discharge from 
service until 1995.  However, in a March 1996 VA examination 
report, the examiner commented that "the veteran has had 
multiple joint pains since the service and continuing 
subsequently."  Given the fact that the March and April 1996 
examinations resulted in diagnoses of arthralgias of the 
feet, ankles, hips and shoulders, the Board believes that the 
examiner's comment must be viewed as sufficient under Savage 
to link the continuity of symptoms from service as reported 
by the veteran to the currently diagnosed disabilities.  
Accordingly, the Board finds the veteran's claims to be well-
grounded.  38 U.S.C.A. § 5107(a). 


ORDER

The veteran's claims of entitlement to service connection for 
disabilities of the feet, ankles, hips and shoulders are 
well-grounded.  The appeal is granted to this extent subject 
to the directions set forth in the following remand portion 
of this decision. 


REMAND

The doctrine of reasonable doubt is not applicable in 
determining whether the veteran has met his burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  However, 
once a claim has been found to be well-grounded, a review of 
the merits of the claim must be conducted, and such review 
requires consideration of the reasonable doubt provisions of 
38 U.S.C.A. § 5107(b).  Since the RO has denied the veteran's 
claims as not well-grounded, there has not been such a review 
of the merits by the RO including consideration of 38 
U.S.C.A. § 5107(b).  Accordingly, the Board may not properly 
proceed with appellate review of the merits of the case at 
this time.  See generally Bernard v. Brown, 4 Vet.App. 384 
(1993). 

Moreover, upon finding the veteran's claims to be well-
grounded, the statutory duty to assist the veteran arises.  
38 U.S.C.A. 5107(a).  In this regard, it appears that the RO 
has attempted to have the veteran examined on several 
occasions, but the veteran has not been entirely cooperative.  
As noted earlier, he did not report for a VA examination 
scheduled pursuant to the Board's February 1998 remand.  In 
view of the need to remand this case at this time for full 
review of the merits by the RO, the Board believes it 
reasonable to afford the veteran another opportunity to 
cooperate with the RO in developing the evidence in 
connection with his claims.  However, the Board stresses to 
the veteran and to his representative that the duty to assist 
the veteran "is not always a one-way street."  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  The veteran is hereby 
advised of the potential significance of his cooperation in 
reporting for a VA examination. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Any VA medical records (not already 
in the claims file) documenting ongoing 
treatment for any of the disorders at 
issue should be associated with the 
claims file. 

2.  The RO should contact the veteran and 
schedule him for a special VA examination 
for the purpose of ascertaining the 
nature and etiology of any current 
disorders of the feet, ankles, hips and 
shoulders.  It is imperative that the 
claims file be reviewed by the examiner 
in connection with the examination, and 
all indicated special studies and tests 
should be accomplished.  The examiner 
should clearly report all medical 
diagnoses of current disabilities of the 
feet, ankles, hips and shoulders.  As to 
each such current disability medically 
diagnosed, the examiner should offer an 
opinion as to whether it is as least as 
likely as not that such disorder(s) is 
related to any symptoms noted during 
service.  A clear rationale should be 
provided for all opinions.  

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the merits of the 
veteran's claims.  In doing so, 
consideration should be given to all 
applicable laws and regulations, 
including 38 U.S.C.A. § 5107(b).  As to 
any issue which remains in denied status, 
the RO should furnish the veteran and his 
representative with a supplemental 
statement of the case.  After affording 
them an opportunity to respond, the case 
should be returned to the Board for 
appellate review. 

The purpose of this remand is to ensure proper review of the 
merits of the veteran's claims.  The Board intimates no 
opinions as to the eventual determinations to be made.  The 
veteran is free to submit additional evidence in connection 
with his claims. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

- 6 -


- 1 -


